DETAILED ACTION
This is the First Office Action on the Merits based on the 17/395,645 application filed on 08/06/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021, 11/15/2021, 12/08/2021, 12/19/2021, and 02/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pedal" in line 16.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 2 recites the limitation "the pedal" in line 1.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 4 recites the limitation "the pedal" in line 3.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 5 recites the limitation "the pedal" in line 3.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one 
Claim 6 recites the limitation "the pedal" in line 2.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 10 recites the limitation "the range of motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pedal" in line 15.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 12 recites the limitation "the pedal" in line 1.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.
Claim 14 recites the limitation "the pedal" in line 4.  It is unclear whether this limitation is referring to the one or more pedals in claim 11, lines 6-7 or the pedal of the one or more pedals in claim 11, line 12 or the another pedal of the one or more pedals in claim 1, line 13 or separate components.
Claim 15 recites the limitation "the pedal" in line 3.  It is unclear whether this limitation is referring to the one or more pedals in claim 11, lines 6-7 or the pedal of the 
Claim 16 recites the limitation "the pedal" in line 2.  It is unclear whether this limitation is referring to the one or more pedals in claim 11, lines 6-7 or the pedal of the one or more pedals in claim 11, line 12 or the another pedal of the one or more pedals in claim 1, line 13 or separate components.
Claim 20 recites the limitation "the pedal" in line 17.  It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or the pedal of the one or more pedals in claim 1, line 13 or the another pedal of the one or more pedals in claim 1, line 14 or separate components.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
“outputting, based on the one or more measurements, a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals” (claim 1)

“output, based on the one or more measurements, a control instruction that causes an exercise device to modify, independently from each other, a resistance of one or more pedals” (claim 20)

Reference Sanchez (US 2020/0151646 A1) teaches a method for processing and analyzing data collected from workspace fitness devices wherein the smart bike adjust an adjustable tension resistance to select the level of power needed to be applied by the user in order to turn the cranks/pedals. Reference Sanchez fails to teach a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals.

Reference Stafford (US 2015/0290061 A1) teaches an apparatus wherein the foot pedal is also coupled to a passive resistance mechanism that resists a motion of the foot pedal. Reference Stafford fails to teach a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals.

Reference Skinner et al (US 2013/0137550 A1) teaches a multi-limb exercise machine and method that includes an exercise bicycle wherein the resistance of the pedals can be changed between a high level and low level. Reference Skinner et al fails .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784